Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 28, 2017

The Court of Appeals hereby passes the following order:

A18A0647. JOSHUA DANTE WADE v. THE STATE.

      Joshua Wade pled guilty to family violence battery, theft by taking, third-
degree cruelty to children, and criminal trespass, and the trial court entered his
judgment of conviction on August 8, 2014. Wade filed a pro se notice of appeal on
September 28, 2017. We lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days of entry of the
order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. See
Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Wade filed
his notice of appeal more than three years after entry of the order he seeks to appeal,
it is untimely.    Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.
      We note, however, that Wade was represented by counsel before the trial court
and may be entitled to pursue an out-of-time appeal. He therefore is informed of the
following in accordance with Rowland, 264 Ga. at 875-876 (2): This appeal has been
dismissed because you failed to file a timely notice of appeal. If you still wish to
appeal, you may petition the trial court for leave to file an out-of-time appeal. If the
trial court grants your request, you will have 30 days from the entry of that order to
file a notice of appeal referencing your conviction. If the trial court denies your
request, you will have 30 days from the entry of that order to file a notice of appeal
referencing the denial of your request for an out-of-time appeal.
      The Clerk of Court is DIRECTED to send a copy of this order to Wade and to
Wade’s attorney, and the latter also is DIRECTED to send a copy to Wade.


                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     11/28/2017
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.